40 F.3d 474
309 U.S.App.D.C. 218
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Michael A. McMANUS, Appellant.
No. 93-3210.
United States Court of Appeals, District of Columbia Circuit.
Oct. 27, 1994.

Before:  WILLIAMS, GINSBURG, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on appeal from the United States District Court for the District of Columbia and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.R. 36(b).


2
None of appellant's contentions warrants reversal of his conviction.  First, we reject appellant's argument that, with respect to the testimony of the government's witness, Tak Lee, the district court judge was required sua sponte to give a cautionary instruction of the sort set out in  United States v. Copelin, 996 F.2d 379 (D.C.Cir.1993).  The district court's failure to give such an instruction did not substantially prejudice appellant, as is required for this court to find plain error.  Fed.R.Crim.P. 52(b).   See also Copelin, 996 F.2d at 384.  Mr. Lee's testimony failed to link McManus with the drugs found in the store.  The government impeached Lee with statements that at most could have placed McManus in the store prior to his arrest.  However, the fact that McManus was in the store is undisputed.  McManus's own witness said as much.


3
Next, appellant argues that he received ineffective assistance of counsel.  We also reject this argument.  The assistance provided by McManus's trial counsel was "within the range of competence demanded of attorneys in criminal cases" as required by  Strickland v. Washington, 466 U.S. 668, 687 (1984) (citation omitted).


4
Appellant's other claims do not warrant discussion.  These have been considered and rejected.


5
ORDERED and ADJUDGED, by the court, that the judgment of the district court is hereby affirmed.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing.  See D.C.Cir.R. 41(a)(1).